                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON

In re: Civil Actions

                              STANDING REFERRAL ORDER


                                       **************

       Having reviewed the record herein and reached the conclusion that judicial economy

and efficiency would be best served by referring this action to the assigned United States

Magistrate Judge at Covington, to supervise discovery and other pretrial proceedings,

unless altered by subsequent Order,

       IT IS ORDERED as follows:

       1.     That this case be, and it is, hereby referred to the assigned United States

Magistrate Judge at Covington to supervise discovery and pretrial proceedings. Unless

otherwise ordered by the Court, the case will revert back to the undersigned to hold the

final pretrial conference and trial.

       2.     That, in connection with such reference, the said Magistrate Judge is

authorized to conduct all pretrial and status conferences, to hold such hearings as may be

required, and to rule on nondispositive motions, pursuant to 28 U.S.C. § 636(b)(1), except

motions in limine. See Brown v. Wesley’s Quaker Maid, Inc., 771 F.2d 952 (6th Cir. 1985).

Dispositive motions and motions in limine will be referred by the Clerk of this Court to the

undersigned. Subject to other provisions of law, the final pretrial conference and trial will

also be before the undersigned, unless the parties agree to a trial by a Magistrate Judge,

pursuant to 28 U.S.C. § 636(c).


                                             1
         3.         Discovery disputes shall be resolved in the following manner: (1) Parties

shall meet/or confer in an attempt to resolve disputes between themselves, without judicial

intervention; (2) if the parties are unable to resolve such disputes informally, they shall

attempt to resolve their disagreement by telephone conference with the Magistrate Judge;

(3) if, and only if, the parties are unable to resolve their disputes after conference with the

Magistrate Judge, they may file appropriate written motions with the Court. Written motions

regarding discovery shall include the certification required by Local Rule 37.1.

         This 13th day of January, 2011.




G:\DATA\ORDERS\General Orders\Standard Revised Referral Order in Civil Cases.wpd




                                                           2
